Citation Nr: 1419512	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to May 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had been received to reopen the previously denied claim of service connection for a a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass; however, the RO confirmed and continued the denial of the claim on the merits.  

In February 2013, the Board remanded the case to the RO in order to afford the Veteran a hearing.  On May 21, 2013, the Veteran appeared at the RO and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is of record.  

By a July 2013 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for cardiomyopathy, status post myocardial infarction, coronary bypass; the Board remanded the issue for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2013.  

On March 13, 2014, the Veteran and his wife appeared at the RO and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is of record.  

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a November 2010 VA Form 21-22, the Veteran appointed Daniel S. Rethmeier, Attorney-at-Law, as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDING OF FACT

The Veteran's heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass, was not manifested until many years after service and is not shown by the evidence of record to be related to active duty service.  


CONCLUSION OF LAW

A heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass, was not incurred in or aggravated by active military service nor may it be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2008 from the RO to the Veteran that was issued prior to the RO decision in January 2009.  An additional letter was issued in August 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran entered active duty in December 1981.  An enlistment examination in October 1981 was negative for any complaints or findings of a heart disorder; clinical evaluation of the heart was normal.  In an April 1991 Dental Health Questionnaire, when asked whether he had a history of, or was currently experiencing any heart problems, the Veteran indicated that he did not know.  An October 1991 notation on a Standard Form 603-A indicated that the Veteran had possible heart problems that were under investigation.  Additionally, electrocardiograms (ECGs) were conducted in September 1991 and February 1992, and the results were described as abnormal.  A March 1992 treatment report noted that the Veteran was seen for complaints of increased pain in his chest and shortness of breath when running; the assessment was mild hypercholesterolemia and deconditioned smoker.  An annual examination in March 1992 reported a finding of hypercholesterolemia, mild; it was noted that the Veteran was on a low cholesterol diet.  No heart disease was reported.  

Of record are post service treatment reports from private facilities dated from December 1992 through March 2004.  These records show that the Veteran underwent an exercise stress echocardiogram test in January 1999; it was noted that he had had chest pain and multiple risk factors for coronary disease.  The conclusion was normal heart rate and blood pressure responses to exercise.  When seen in March 1999, it was noted that the Veteran continued to have multiple complaints; he was advised to quit smoking and he was placed on medication for treatment of high cholesterol.  In March 2004, the Veteran was admitted to a private hospital with acute coronary syndrome; it was noted that an angiography performed revealed a complex LAD lesion.  The Veteran subsequently underwent angioplasty and stenting.  On March 27, 2004, he underwent a quadruple bypass.  

VA progress notes dated from May 2004 through October 2004 show that the Veteran continued to receive treatment for his cholesterol, and coronary artery disease.  A VA progress note, dated in October 2004, reported that the Veteran presented status post coronary bypass, history of coronary artery disease, congestive heart failure, and old myocardial infarction with cardiomyopathy.  The Veteran reported only occasional chest pain.  The assessment was cardiomyopathy, congestive heart failure, and post myocardial infarction.  

Received in July 2009 were VA progress notes dated from May 2009 to June 2009 which show that the Veteran received follow up evaluation for complaints of chest pain.  These records indicate that the coronary artery disease was stable; his cardiomyopathy was also described as stable.  The Veteran continues to receive medication for hyperlipidemia.  

Received in August 2009 were treatment records, VA as well private treatment reports, dated from December 1992 to February 2006.  Some of these documents are duplicates of treatment reports previously submitted and discussed.  Among these records is a medical statement from Dr. Jody Rowland, dated in January 1999, indicating that she evaluated the Veteran for complaints of light headedness and pain down both arms; the Veteran indicated that he had had these symptoms on and off for a number of years, but they recently became more prominent.  He denied chest pain, throat discomfort, or symptoms suggestive of an angina equivalent.  Dr. Rowland noted that the Veteran's cardiac risk factors included: long-standing nicotine abuse, probable familial hypercholesterolemia, and strong family history of premature coronary disease (with Veteran reporting that his father, mother and grandfather died of myocardial infarction in their 50s).  Examination of the cardiovascular system was normal.  Dr. Rowland also noted that stress echocardiogram results were excellent and not consistent with functionally significant coronary disease.  The impression was near syncopal spell, most likely vasovagal in origin, normal stress echocardiogram, familial hypercholesterolemia, type IIA, and nicotine abuse, active.  Dr. Rowland advised the Veteran of the need to stop smoking in order to reduce the risk of vascular disease in the future.  A treatment report from the heart center, dated in June 2005, reflects that the coronary artery disease was stable.  The Veteran continued to receive medication for hyperlipidemia.  

The Veteran was afforded a VA examination in May 2010.  The Veteran denied any actual chest pain associated with his heart; he stated that he does have what he has been told are "phantom pains" across the chest wall.  He did report problems with shortness of breath and dyspnea on exertion.  No paroxysmal nocturnal dyspnea or orthopnea was reported.  Positive palpitations were noted.  He also reported swelling of the feet.  He had positive history of heart attack.  The Veteran had positive history of quadruple bypass and stents.  The Veteran reported that he began smoking in his 20s, reporting less than one pack per day; he quit smoking eight months ago, for an approximate 25-pack year history.  It was noted that the Veteran was admitted to Saint Cloud hospital in April 2010 with complaints of chest pain; the final impression was "no objective evidence of myocardial ischemia by exercise myocardial profusion imaging, and normal wall motion."  The diagnosis was atypical chest pain.  On examination, the heart had regular rate and rhythm, with normal S1 and S2; no murmurs, rubs, gallops or clicks were noted.  EKG was normal.  The assessment was cardiomyopathy, status post myocardial infarction, coronary artery bypass.  The examiner opined that the cardiomyopathy, status post myocardial infarction, coronary artery bypass is not due to or a result of the Veteran's military service.  The examiner explained that the Veteran had no indication of heart attack while on active duty.  He further noted that, while the Veteran did complain of chest pain, it was felt to be multifactorial and not related to this heart, but rather to deconditioning and excessive smoking.  The examiner observed that the Veteran had a follow-up stress test after discharge from the military, which was normal.  The Veteran did not have a heart attack until 2004.  The examiner concluded that the cardiomyopathy, status post myocardial infarction and coronary artery bypass is more likely due to family history, male gender, and tobacco abuse.  

Received in February 2012 were treatment reports from St. Cloud Hospital dated from September 2010 to January 2012, showing that the Veteran received evaluation and treatment for chest pain.  The Veteran was admitted to the hospital in December 2011 with complaints of lightheadedness.  It was noted that the Veteran had some brief self-limited chest pain; and, while in the emergency department, he developed a little bit of left-sided chest discomfort.  It was noted that the Veteran's EKG demonstrated a sinus rhythm with no acute ischemic changes.  The assessment was chest pain with elevated troponin.  Also received in February 2012 were records from Central Minnesota Heart Center, dated from June 2010 to August 2010, reflecting continued evaluation for cardiology care.  

At the May 2013 hearing, the Veteran testified that he first began experiencing fainting episodes and symptoms of chest pain and light-headedness in service.  He further testified that he continued experiencing these symptoms, and other symptoms analogous to a heart condition, after his separation from service.  According to the Veteran, he sought treatment for symptoms of lightheadedness and arm pain in 1999, and during his treatment visits, he described a ten to fifteen year history of heart problems to his treatment providers.  

Submitted at the hearing were treatment reports from Central Minnesota Heart Center, dated from August 2008 through June 2010.  These records show that the Veteran received follow up evaluation and treatment of episodes of chest pain, light headedness and dizziness.  In August 2008, the clinical impression was coronary artery disease, status post multivessel bypass surgery with thallium imaging demonstrating good exercise tolerance and a small anterior wall ischemia.  During a clinical visit in June 2010, it was noted that the Veteran was seen for evaluation of intermittent palpitations; he reported a great intolerance to heat.  The assessment was heat intolerance and intermittent palpitations.  The examiner noted that the Veteran's left ventricular function was normal and there was no evidence of arrhythmia documented with exertion.  

Received in June 2013 were treatment reports from Allina Hospitals and Clinics.  There records show that the Veteran was seen at an emergency room on May 30, 2013, complaining of upper respiratory infection type symptoms for the last few days with associated chest pain; discharge diagnosis was bronchitis.  A June 2013 treatment report shows that the Veteran was seen for evaluation of his coronary artery disease that month.  

Of record is a physician's certificate from Dr. Randall P. Stark, dated in July 2013, indicating that the Veteran suffers from multivessel coronary artery disease and is not suitable for work that require moderate to heavy physical exertion.  

Also of record is a report from Mercy Hospital, which shows that the Veteran was admitted there in August 2013 for evaluation of his heart disorder.  

The Veteran was afforded a VA examination in October 2013.  At that time, he reported that he began experiencing heart symptoms in the Navy; he stated that he had chest and arm pain, and he had fainting spells.  The Veteran indicated that he was evaluated multiple times in the military for the chest pain; he stated that he was actually given Nitro in 1991.  In 1992, he was seen by a doctor for high cholesterol and was placed on medication.  The Veteran indicated that he still experiences symptoms of tightness in his chest as well as lightheadedness.  Following an evaluation, the examiner reported the following diagnoses: acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease; coronary artery disease; stable angina; cardiomyopathy; and status post bypass.  The VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  The examiner noted that the Veteran had multiple risk factors for cardiovascular disease, including history of smoking, dyslipidemia, and male sex, family history, and hypertension.  The examiner also noted that the Veteran reported episodes of chest or neck pain and fainting after service; however, he stated that those symptoms can have multiple causes and, since the EKGs are negative for ischemia, they were likely due to a cause other than heart-related.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart.  

Received in October 2013 were treatment reports from Mercy Hospital, dated from August 1994 to October 2013.  These records show that the Veteran received ongoing clinical attention and treatment for chest pain and other symptoms associated with the Veteran's coronary artery disease.  

In November 2013, the Veteran's claims folders were referred to a VA examiner for review and opinion regarding the etiology of the heart disorder.  The examiner concluded that the Veteran's claimed condition of heart disorder/condition, diagnosed anytime during the pendency of the appeal or at any other time, is less likely than not incurred in, caused by, or related to in-service injury, event or illness.  The examiner explained that "there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  The examiner noted that the Veteran had multiple risk factors for cardiovascular disease, including history of smoking, dyslipidemia, and male sex, family history, and hypertension.  The examiner also noted that the Veteran reported episodes of chest or neck pain and fainting after service; however, he stated that those symptoms can have multiple causes and, since the EKGs are negative for ischemia, they were likely due to a cause other than heart-related.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart."  He added that the Veteran's reported 1999 negative stress echocardiogram as well as negative stress electrocardiogram, confirms the lack of clinical heart disease as late as 1999.  It would be extraordinarily unlikely that an EKG in 1991 or 1991, obtained at rest, might evidence ischemic change only to be normal under stress 7 years later.  

The examiner noted that the Veteran has had a number of echocardiograms over the years, the most recent in 2012, and all have been in agreement that the Veteran's EFs have remained stable; there is no LV dysfunction, LV wall thickening, or LV size enlargement.  In other words, no cardiomyopathy of any etiology had yet to occur as of the latest echo.  The examiner stated that the Veteran's cardiac risks factors are great, they include: overweight, intractable smoker, hypertension, hyperlipidemia, hypercholesterolemia, hyperhomocysteinemia, and a strong family history.  The examiner stated that these risks are an agglomeration of genetic and personal lifestyle risk factors, with genetic predisposition existing prior to the Veteran's military service.  And, as noted above, the hypercholesterolemia was brought into good control very early.  Thus, the Veteran's current heart condition has flowed from the natural progression of this disease in someone with these risk factors and lifestyle.  

At his most recent hearing in March 2014, the Veteran reported that he began to experience symptoms while on active duty in the Gulf.  The Veteran indicated that, as early as in 1992, he had problems with shortness of breath, as well as pain in his arms and chest.  The Veteran also reported experiencing lightheadedness and impaired memory.  The Veteran also maintained that his treatment for high cholesterol throughout service is a sign of the early onset of his heart disorder.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, regulations provide that certain chronic diseases, such as cardiovascular-renal disease, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After reviewing the Veteran's claims folder, the Board finds that preponderance of the evidence is against the claim for a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass.  There is no evidence of a heart disorder, to include cardiomyopathy, status post myocardial infarction, and coronary bypass, having been incurred or aggravated during his active military service.  Significantly, the Veteran's STRs are completely silent as to any complaints of or treatment for a heart disability.  While ECGs conducted in September 1991 and February 1992 were described as abnormal, and a March 1992 treatment report noted that the Veteran was seen for complaints of increased pain in his chest and shortness of breath when running; the assessment was mild hypercholesterolemia and deconditioned smoker.  The STRs do not reflect any finding of a heart disorder.  The evidentiary record does not contain any medical evidence showing the Veteran manifested any heart disease within his first post-service year.  In fact, post-service treatment records do not show any treatment for heart disorder until March 2004, at which time he was found to have symptoms of anterior wall myocardial infarction, over 12 years after the Veteran's discharge from active service, well outside of the period for presumptive service connection for heart disease.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The gap of time of between the service and the first medical evidence of a diagnosis of a heart disorder is, in itself, significant and it weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).  

Moreover, there is no medical evidence of record linking the Veteran's current heart disorder to his active military service, or to any incident therein.  The record clearly reflects several diagnoses of heart disease, including acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease; coronary artery disease; stable angina; cardiomyopathy; and status post bypass.  However, none of medical providers, including the private physicians, have attributed the Veteran's heart disorder to his period of military service.  The private treatment records provide no nexus to service.  Rather, following a VA examination in May 2010, the VA examiner opined that the cardiomyopathy, status post myocardial infarction, coronary artery bypass is not due to or a result of the Veteran's military service.  The examiner explained that the Veteran had no indication of heart attack while on active duty.  He further noted that, while the Veteran did complain of chest pain, it was felt to be multifactorial and not related to this heart, but rather to deconditioning and excessive smoking.  The examiner concluded that the cardiomyopathy, status post myocardial infarction and coronary artery bypass is more likely due to family history, male gender, and tobacco abuse.  This opinion was supported by a subsequent VA examiner in October 2013, who also opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  The examiner noted that the Veteran had multiple risk factors for cardiovascular disease, including history of smoking, dyslipidemia, and male sex, family history, and hypertension.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart.  

The Veteran has claimed that high cholesterol in service caused him to develop a heart disorder, and he noted that abnormal EKGs in service are demonstration of early sign of heart disease.  However, the Veteran is not competent to claim that elevated cholesterol or abnormal EKGs were diagnostic of early onset of heart disease.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of heart disease, manifested years after his period of service, is far too complex a medical question to lend itself to the opinion of a layperson.  As noted above, in November 2013, the VA examiner explained that that "there is no evidence of ischemia from the EKGs from service, specifically in September 1991 and February 1992; they were not early manifestations of cardiovascular disease.  The examiner noted that the mild hypercholesterolemia and elevated cholesterol in service are a risk factor for cardiovascular disease; however, it was treated soon after service by 1992 and should have decreased his Framingham risk factor at that time for this risk factor.  The examiner also noted that the Veteran reported episodes of chest or neck pain and fainting after service; however, he stated that those symptoms can have multiple causes and, since the EKGs are negative for ischemia, they were likely due to a cause other than heart-related.  The examiner stated, since the Veteran's MI was many years after service, it is very unlikely that these symptoms would have been due to his heart."  The examiner stated that the Veteran's cardiac risks factors are great, they include: overweight, intractable smoker, hypertension, hyperlipidemia, hypercholesterolemia, hyperhomocysteinemia, and a strong family history.  The examiner stated that these risks are an agglomeration of genetic and personal lifestyle risk factors, with genetic predisposition existing prior to the Veteran's military service.  And, as noted above, the hypercholesterolemia was brought into good control very early.  Thus, the Veteran's current heart condition has flowed from the natural progression of this disease in someone with these risk factors and lifestyle.

In summary, the evidence clearly points to a remote, post-service onset of the Veteran's heart disease.  There is a remarkable lack of competent evidence of pathology or treatment in proximity to service or within many years of separation.  The Board finds the negative and silent record to be far more probative than the Veteran's remote, unsupported assertions.  Rather, the competent evidence clearly establishes that the post-service diagnosis is not related to service.  Absent competent evidence relating heart disorder, to include cardiomyopathy, status post myocardial infarction and coronary bypass, the claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a heart disorder, to include cardiomyopathy, status post myocardial infarction, coronary bypass, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


